Garoutte, J.
The prisoner aslcs to be discharged from custody upon habeas corpus. He was prosecuted and *371convicted before a justice of the peace of Montezuma township, Solano county, for violating certain provisions of the fish and game law of this state, found in section 636 of the Penal Code as amended. (Stats. 1895, p. 262.) The statute declares a violation of any of the various provisions of that section to be a misdemeanor, and further declares that any person found guilty of a violation of any of its provisions shall be fined in a sum not less than one hundred dollars, or be imprisoned in a county jail in the county in which the conviction shall be had not less than one hundred days, or be punished by both such fine and imprisonment. The minimum punishment only being prescribed by the section, the justice’s court had no jurisdiction to try a defendant charged with a violation of its provisions. The jurisdiction of a justice’s court is limited to those cases where the punishment by imprisonment cannot exceed six months, nor the fine exceed five hundred dollars. This case does not come within that class, for the punishment administered in cases prosecuted under this section may be much greater. The . district attorney invokes the aid of section 19 of the Penal Code, but it is clear he gets no relief there. That section by its terms is only applicable to cases where no different punishment is prescribed, and here a different punishment is prescribed.
For the foregoing reasons the prisoner is discharged.